Citation Nr: 1701139	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  11-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected right foot pes cavus with plantar fasciitis and mild equinus of the forefoot.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected left foot pes cavus with plantar fasciitis and mild equinus of the forefoot.

3.  Entitlement to service connection for hypertension claimed as secondary to the service-connected bilateral foot pes cavus with plantar fasciitis and mild equinus of the forefoot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from October 1972 to March 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Agency of Original Jurisdiction).  In that decision, the AOJ increased the Veteran's bilateral foot disability evaluation to 30 percent for each foot.  The AOJ also denied the Veteran's service connection claim for hypertension.  The Veteran disagreed with the assigned evaluation and the denial for hypertension and perfected this appeal.

The Veteran was scheduled to testify via videoconference before a Veterans Law Judge on August 30, 2016.  See Notification Letter dated June 21, 2016.  In a subsequent letter, the Veteran withdrew his request for a hearing.  See Correspondence from Veteran dated July 5, 2016.

The issues of entitlement to higher ratings for right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's diagnosed hypertension is related to his service-connected bilateral foot pes cavus with plantar fasciitis and mild equinus of the forefoot.

CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

A "veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran contends that his current hypertension disability is a direct result of his service-connected bilateral pes cavus with plantar fasciitis and mild equinus of the forefoot.

The Veteran was afforded a VA examination in June 2011.  At that time, the clinician opined that the Veteran's hypertension was not secondary to his pain.  In so finding, the clinician stated that based on medical literature, only acute pain elevates blood pressure.  However, the Veteran had chronic pain, which usually caused blood pressure to normalize.

Also of record is an opinion from the Veteran's treating VA physician.  Dr. J.I.L. opined that the Veteran's high blood pressure was a result of his chronic pain.  She stated that her opinion was well supported by medical literature, which states that high blood pressure is more common in patients with chronic pain.  See VA Treatment Record dated December 7, 2009.

Also of record is a medical article, which linked hypertension to chronic pain.

The Board observes that Congress has not mandated that a medical principle have reached the level of scientific consensus to support a claim for VA benefits.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Rather, the unique benefit of the doubt standard is a "recognition of [nation's] debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")

Here, the Veteran has submitted medical articles reporting a causal relationship between chronic pain and hypertension.  The Veteran's treating VA physician has found that these medical principles apply to the particular facts in this case.  Given all the evidence of record and consideration of Congressional intent regarding the benefit of the doubt rule as discussed in Wise, the Board finds that the evidence is in equipoise as to whether the Veteran's hypertension disability is related to his service-connected bilateral pes cavus with plantar fasciitis and mild equinus of the forefoot.  Given the facts as noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran seeks higher ratings for his right and left foot disabilities.  His symptoms include pain on motion.  A review of the record reflects that the VA examination reports of record do not appropriately evaluate range of motion testing for active and passive motion in weight-bearing and nonweight-bearing as required by Correia v. McDonald, 28 Vet. App. 158 (2016).  See Southhall-Norman v. McDonald, Vet. App. No. 15-1357 (December 15, 2016) (holding that the criteria of 38 C.F.R. § 4.59 applies in foot disabilities involving painful motion).  These claims, therefore, are remanded for examination which complies with Correia.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2016.

2.  Thereafter, the Veteran should be afforded a VA examination to address the current severity of his right and left foot disabilities.  The examiner must review the claims file and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's bilateral foot disability.  In particular, the VA examination must include range of motion testing for both feet in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims are not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


